            Case 1:18-cv-05608-PAC Document 28 Filed 10/12/19 Page 1 of 2

LESLIE A. FARBER, LLC
        ATTORNEYS AT LAW                                              ACADEMY SQUARE
                                                                33 PLYMOUTH STREET, SUITE 204
                                                               MONTCLAIR, NEW JERSEY 07042-2607
                                                                          973.509.8500 x 213
                                                                          973.860.1174 (fax)

                                                                   E-mail: LFarber@LFarberLaw.com
                                                                   Web page: www.LFarberLaw.com




                                                       October 12, 2019
  via ECF

  Hon. Paul A. Crotty, U.S.D.J.
  United States District Court
  500 Pearl Street, Chambers 1350
  New York, NY 10007

         Re:     Malibu Media, LLC, v. [REDACTED]
                 Case no. 1:18-cv-05608-PAC
                 • Motion and Stipulation Extending Time to Respond to Complaint

  Dear Judge Crotty:

  I represent the defendant in the above matter. Please allow this letter to serve as a Motion to
  Extend the Defendant’s Time to Respond to the Complaint filed. A proposed Stipulation
  Extending Time to Respond to Complaint by thirty (30) days is attached hereto. Plaintiff
  consents to this request.

  Defendant’s response to the Complaint is due to be filed by the end of October 22, 2019. There
  have been no previous requests to extend defendant’s time to file a response to the Complaint.
  The parties have been having settlement negotiations with the hope and expectation of resolving
  this matter before any responsive pleading would need to be filed. The parties anticipate some
  back and forth in the negotiations before we know whether the case can be resolved amicably, or
  whether a responsive pleading is needed, leading towards discovery, and so forth.
         Case 1:18-cv-05608-PAC Document 28 Filed 10/12/19 Page 2 of 2



Hon. Paul A. Crotty, U.S.D.J.
October 12, 2019
Page 2


Accordingly, for the foregoing reasons, defendant respectfully requests that the Court grant this
Motion and enter an Order on the attached Stipulation Extending Time to Respond to the
Complaint.

                                                     Respectfully submitted

                                                     /s/ Leslie A. Farber
                                             By:     Leslie A. Farber
                                                     Email: LFarber@LFarberLaw.com
                                                     33 Plymouth Street, Suite 204
                                                     Montclair, NJ 07042
                                                     Ph. (973) 509-8500 Ext. 213

LAF

cc:    Kevin T. Conway, Esq. (via email)




                                   LESLIE A. FARBER, LLC
